Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00787-CV

   Mary HINOJOSA and All Occupants of 630 Alta Sita Street, San Antonio, Texas 78237,
                                   Appellants

                                               v.

                        FINANCE OF AMERICA REVERSE, LLC,
                                     Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV05604
                        Honorable David J. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, we AFFIRM the county court at law’s
judgment and its Order on Supersedeas Bond. We ORDER that no costs shall be assessed against
Appellants in relation to this appeal because they are indigent.

       SIGNED March 31, 2021.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice